Citation Nr: 1429954	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected chronic low back strain status-post laminectomy with radicular compression and service-connected left leg sciatica.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected chronic low back strain status-post laminectomy with radicular compression and service-connected left leg sciatica.

3.  Entitlement to service connection for residuals of a left ankle fracture, status-post open reduction and internal fixation, to include as secondary to service-connected chronic low back strain status-post laminectomy with radicular compression and service-connected left leg sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision that denied service connection for a left knee disability, for a right knee disability, and for residuals of a left ankle fracture.  The Veteran timely appealed.

In August 2011, the Veteran testified during a hearing before RO personnel.

The issue of service connection for residuals of a left ankle fracture, status-post open reduction and internal fixation, is addressed in the REMAND portion of the decision below; and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left knee disability was not present during active service or within the first post-service year; the Veteran does not have a current left knee disability; and a left knee disability is not otherwise related to service, or to a service-connected disability.

2.  A right knee disability was not present during active service or within the first post-service year; the Veteran does not have a current right knee disability; and a right knee disability is not otherwise related to service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service, is not proximately due to or the result of a service-connected disability, and arthritis of the left knee may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  A right knee disability was not incurred in or aggravated by service, is not proximately due to or the result of a service-connected disability, and arthritis of the right knee may not be presumed to be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).
Through a September 2009 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the September 2009 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is neither evidence of pertinent knee disability in service, nor evidence of a current disability of either knee; nor competent medical evidence suggesting a relationship between any claimed knee disability and a service-connected disability; and the Board finds the Veteran's report of currently recurring symptoms of knee problems not credible.  Based on the facts of this case, VA has no duty to provide VA examinations or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran contends that disabilities of each knee are part and parcel of, or are secondary to his service-connected chronic low back strain status-post laminectomy with radicular compression and his service-connected left leg sciatica.  

Service treatment records do not reflect any findings or complaints of knee problems or trauma.  On a "Report of Medical History" completed by the Veteran in December 1968, he checked "no" in response to whether he ever had or now had a "trick" or locked knee.  No knee disability was found at separation.

Nor is there evidence of arthritis of the knees within the first post-service year.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Here, there is no showing of pertinent knee disability at any time post-service, and no competent evidence that any claimed knee disability is in any way related to active service.  

The Veteran also asserts that his claimed knee disabilities are secondary to his service-connected chronic low back strain status-post laminectomy with radicular compression and service-connected left leg sciatica.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006. 

None of the post-service treatment records shows any knee disability.  Rather, VA treatment records, dated in July 1983, reflect that the Veteran used a cane for walking primarily due to his back disability.  Again, post-service records make no mention of any knee disability.

VA records do show complaints of bilateral leg weakness, associated with the Veteran's lumbar spine disability, in May 2003 and in December 2003.

During an October 2005 VA examination, the Veteran reported daily chronic low back pain with radicular symptoms found in the left leg and now to the right buttock.  He underwent several medical treatments, including a TENS unit and steroid injections.  The examiner noted that the Veteran walked with a mild antalgic gait.  The diagnosis was chronic low back pain with radiculitis.  Knee disabilities were not indicated.

The report of a December 2010 VA examination reflects that the Veteran was unable to walk or perform any activity for any length of time, due to pain in his back and left leg.  He reported radiating pain down his left leg, constant to the big toe, since the second surgery in 1978.  Here, again, the diagnosis was intervertebral disc syndrome with left sciatica; and no disability of either knee was documented.

In August 2011, the Veteran testified that he had difficulty with his knees all along, right after his surgeries; and that his bilateral knee disability had its onset in active service.  He testified that his treatment was mainly for his back disability in active service, and that he had not been given anything for his knees except the cane.  He testified that no tests or X-rays were ever performed on his knees.

Records in the claims file do support the Veteran's contention that he experienced bilateral leg weakness since the prior surgeries.  The Board notes, however, that service connection already has been established for the Veteran's left leg sciatica; and that granting service connection for the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2013).  Moreover, given the lack of any complaints of knee problems during active service, and the lack of treatment or of any diagnosed knee disability post-service, the Board finds the Veteran's testimony as to currently recurring symptoms of knee difficulties following discharge from active service not credible.  As noted and corroborated, the evidence reflects ongoing findings of bilateral leg weakness.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

VA examiners in October 2005 and in December 2010 reviewed the Veteran's service treatment records and medical history, and completed comprehensive examinations, but did not diagnose any disability of either knee.  Reports of those examinations weigh against a finding of current knee disabilities.  In this regard, the Board finds the October 2005 and December 2010 VA examination reports are factually accurate, fully articulated, and contain sound reasoning; they are afforded significant probative value.  

The Board has considered the Veteran's statements and testimony regarding disabilities of each knee as being among his current disabilities.  However, the Board finds the conclusions of the October 2005 and December 2010 VA examiners, which are based on the results of diagnostic testing, to be more probative than references made by the Veteran.  The Veteran is not shown to have the medical expertise to diagnose a knee disability.  Disabilities of either knee are not documented in the claims file, and there is no medical evidence that any claimed knee disability is in any way related to active service or to a service-connected disability.  Hence, a basis for compensation is not established.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a left knee disability and for a right knee disability.  On this matter, the benefit-of-the-doubt rule does not apply, and each of the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left knee disability, to include as secondary to chronic low back strain status-post laminectomy with radicular compression and left leg sciatica, is denied.

Service connection for a right knee disability, to include as secondary to chronic low back strain status-post laminectomy with radicular compression and left leg sciatica, is denied.


REMAND

The Veteran contends that service connection for residuals of a left ankle fracture is warranted on the basis that his left ankle fracture resulted from his back pain and associated left leg sciatica that caused the Veteran to fall; and that he continues to have residuals of a left ankle fracture following the open reduction and internal fixation procedure performed in February 2009.

VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability; establishes that the Veteran suffered an event, injury or disease in service; and indicates that the current disability may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2013).
  
Here, the current medical evidence establishes that the Veteran had the hardware removed from his ankle in March 2010, and then received physical therapy and wore an ankle brace.  Records show that his left ankle was healing reasonably well.  The report of a December 2010 VA examination shows that the Veteran wore a CAM (controlled ankle motion) boot following the recent ankle surgery.  

In August 2011, the Veteran testified that he was coming down the stairs in his house, and that his leg gave way and he fell, fracturing his left ankle.  He also testified to having complete numbness in his left lower extremity.  The Board notes that the Veteran is a credible and reliable historian with regard to the observable symptoms he experienced both in service and after service, to include experiencing left ankle pain following the surgical procedures.  The question therefore remains whether the evidence indicates that there may be an association between his current diagnosis and service, or a service-connected disability.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to a plausible claim for secondary service connection, an opinion is needed as to whether the Veteran's current residuals of a left ankle fracture are related to or are residuals associated with the service-connected chronic low back strain status-post laminectomy with radicular compression and left leg sciatica.  Moreover, VA should seek a medical opinion regarding whether the Veteran's residuals of a left ankle fracture are aggravated by the service-connected disabilities.  Hence, the Board cannot resolve this matter without further medical clarification.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file (physical or electronic), VA treatment records for residuals of a left ankle fracture, dated from January 2011 to present.  

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of a left ankle fracture.  Upon examination of the Veteran and review of the file, the examiner is asked to render opinions as to the following: 

a.  whether it is at least as likely as not (50 percent probability or more) that the Veteran's residuals of a left ankle fracture are the result of disease or injury incurred or aggravated during service. 
b.  whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected chronic low back strain status-post laminectomy with radicular compression and left leg sciatica, caused the Veteran's residuals of a left ankle fracture, to include his theory that the numbness due to sciatica caused the fall in which he broke his ankle.

c.  whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected chronic low back strain status-post laminectomy with radicular compression and left leg sciatica, aggravated (i.e., increased the severity of) the Veteran's residuals of a left ankle fracture beyond the natural progress.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's residuals of a left ankle fracture found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected chronic low back strain status-post laminectomy with radicular compression and left leg sciatica.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


